Citation Nr: 0617203	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In June 2005 the veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.

The issue of service connection for a heart disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A January 1999 Board decision denied entitlement to 
service connection for coronary artery disease.  

2.  Evidence received subsequent to the January 1999 Board 
decision raises a reasonable possibility of substantiating 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1999 Board decision denying service 
connection for coronary artery disease is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  Evidence received since the January 1999 Board decision 
is new and material, and the veteran's claim of service 
connection for a heart disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following, there is no prejudice to the 
veteran by the Board proceeding with appellate review at this 
time (of the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a heart disorder) without action to comply 
with the additional notice/development provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

The veteran's claim of service connection for a heart 
disorder (previously characterized as coronary artery 
disease) was denied by a January 1999 Board decision.  The 
January 1999 Board decision is final, and a claim which is 
the subject of a prior final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

In June 2003 the veteran filed an application to reopen this 
claim.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the claim was filed after this 
date, the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that the evidence of record received 
subsequent to the January 1999 Board decision includes a May 
2003 letter from the veteran's private physician and an 
August 2003 VA heart examination.  The May 2003 letter and 
the August 2003 VA examination both contain opinions that are 
favorable to the veteran's claim, in that they suggest that 
the veteran's complaints of chest pain during service were 
essentially cardiac in nature.  These opinions, coupled with 
the veteran's June 2005 Board hearing testimony, raise a 
reasonable possibility of substantiating this claim, and the 
Board finds that the evidence is new and material under 38 
C.F.R. § 3.156.  As such, the veteran's claim is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a heart disorder is reopened.


REMAND

Having concluded that the veteran's claim for service 
connection for a heart disorder has been reopened, the Board 
is of the opinion that additional development is necessary 
prior to entering a final determination regarding a decision 
on the underlying merits of that claim.

While the claims file contains three opinions that are 
favorable to the veteran's claim (private opinions dated in 
July 1996 and May 2003, and an August 2003 VA opinion), the 
Board observes that the opinions do not appear to be based on 
a review of the entire record.  For example, the private 
opinions dated in July 1996 and May 2003 make no reference to 
the August 1966 VA examination (undertaken shortly following 
service) that reflected that the veteran had no evidence of 
heart disease and appeared to have a normal EKG.  Further, 
the August 2003 VA examiner specifically noted that a review 
of the veteran's claims file had not been undertaken in the 
rendering of her opinion.

In the same manner, the Board notes that the unfavorable VA 
opinion dated in October 2003 was not based on an examination 
of the veteran and was ambiguous as to the question of 
whether a heart disorder was present (as opposed to "due 
to") during the veteran's military service.  In short, the 
Board finds that a VA examination with an opinion of etiology 
based on a review of the entire record is necessary to 
determine whether the veteran's heart disease is related to 
his military service.

Finally, as the veteran did not receive any notice regarding 
ratings of heart disorders or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006), the RO will 
have the opportunity to correct such deficiency on remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
heart disorders and effective date(s) of 
any award of compensation in accordance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The veteran should be scheduled for a 
VA heart disease examination to identify 
the nature of any heart disability that 
might be present, and to ascertain its 
relationship, if any, to the veteran's 
service.  The examiner should be provided 
the veteran's entire claims file for 
review, and a notation that this review 
took place should be included in any 
report provided.  With respect to any 
heart disease that may be present, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
that any current heart disorder was 
present during service (or within one 
year thereafter), or is otherwise related 
to the veteran's military service.  The 
examiner should provide a rational for 
any opinions expressed, and should feel 
free to comment, if appropriate, on the 
July 1996, May 2003 and August 2003 
medical opinions already of record.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


